DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 10/07/2021.
Claims 1, 2, 7, 14, 15, 18-20 are cancelled.
Claims 10-13 are withdrawn.
Claims 3-6, 8, 9, 16, 17, 21-26 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 4, 5, 6, 22, 23, 3, 24, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0348548 to Borghese in view of US 2016/0333783 to Weiner and US 2018/0245853 to Sennoun.
Regarding claim 21, Borghese teaches a surface cooler assembly configured to be operably coupled to an aircraft fan casing, the surface cooler assembly comprising: 
a surface cooler including a curved body having a first surface configured to confront the aircraft fan casing (16, par. 32, Fig. 2) and a second surface opposite the first surface (12, Fig 1), the surface cooler comprising:
a set of fluid passages internal to the curved body (12a, par. 34, 12b, par. 36);
a set of fins (11, par. 33) located on the second surface of the curved body; and
a manifold portion (18, 19, Fig. 2) unitarily formed with the body and comprising at least a first interior passage (18, 17, Fig. 1 and 3) having a section extending in a 
While Borghese impliedly teaches that the fan casing is for an aircraft, and the first surface of the cooler confronts a fan casing, and that the manifold is unitarily formed with the body, Borghese does not expressly teach these limitations.   
Weiner teaches that an oil cooler for an aircraft engine is placed on the inside of an aircraft fan casing (Fig. 2b).  When the oil cooler of Borghese is similarly arranged, the first surface will confront the casing, and the second surface with the fins will be on the opposite side of the body.
Sennoun teaches an additively manufactured heat exchanger with a curved body that has a manifold portion (120) unitarily formed with the body (Fig. 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Borghese, in view of Weiner and Sennoun, in order to provide a lubricant cooler for an aircraft that is to be provided on the inside of an aircraft casing, and to avoid the need of having to bolt or weld a separate manifold onto the body.   

Regarding claim 4, Borghese as modified teaches the surface cooler assembly of claim 21, further comprising a return manifold portion (13b) unitarily formed with the body and having a third interior passage fluidly (turnaround portion of 13b) coupled to at least two fluid passages (12a and 12b) of the set of fluid passages and configured to redirect a flow of fluid from one fluid passage of the at least two fluid passages to the other fluid passage of the at least two fluid passages. (see the redirect within 13b).

Regarding claim 5, Borghese as modified teaches the surface cooler assembly of claim 4, but does not expressly teach,
 wherein the second surface underlying the return manifold is devoid of fins.
However, Borghese teaches (par. 33) that the fins (11) 11 can exist throughout the entire air passageway or just a portion thereof.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Borghese in view of this teaching, to remove the fins from the claimed area, depending upon the needs of system’s final design requirements.  For example, in a given design, the claimed area might be occupied with other components that would mechanically interfere with the fins. 

Regarding claim 6, Borghese as modified teaches the surface cooler assembly of claim 4 wherein the surface cooler is an air cooled oil cooler. (par. 5)

Regarding claim 22, Borghese as modified teaches the surface cooler assembly of claim 21, wherein the first interior passage (18) is spaced from the set of fins (11) in the radial direction. (Fig. 3).

Regarding claim 23, Borghese as modified teaches the surface cooler assembly of claim 21, further comprising a second interior passage (19, 17, Fig. 1 and 3) within the manifold portion fluidly coupled to at least one other fluid passage of the set of fluid passages and providing an outlet to the set of fluid passages. (19 is coupled to a return fluid passage of 12).
Regarding claim 3, Borghese as modified teaches the surface cooler assembly of claim 23, but does not teach wherein the manifold portion includes fins located on the portion of the second surface of the body opposite the inlet and the outlet.
However, Weiner teaches a similar oil cooler in which an inlet manifold (Fig. 4) has the inlet and outlet (108, 110) arranged at an end of the cooler (as opposed to being at the center of the cooler as in Borghese), and where fins (112) extend from the manifold portion.  Borghese also teaches that the fins (11a) can extend to the very end of the cooler (Fig. 2, par. 33).  Applying the teachings of Weiner to Borghese would yield a structure where the manifold portion is at the end of the cooler and where the fins are located on the portion of the second surface of the body opposite the inlet and the outlet.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Borghese, in view of Wiener, to locate the manifold portion at the ends of the cooler, depending upon the requirements of the final design.  For example, the aircraft casings mating fittings for the manifold might need to be located at the end of the cooler instead of in the center.       
	
Regarding claim 25, Borghese teaches a surface cooler assembly configured to be operably coupled to an aircraft fan casing, the surface cooler assembly comprising:
a surface cooler including a body having a first surface (16, Fig. 2) configured to confront the aircraft fan casing and a second surface (12, Fig. 1) opposite the first surface, the surface cooler comprising:
a set of fluid passages internal to the body (12a, 12b Fig. 2);
a set of fins extending from a first portion of the second surface of the body (11); and
a return manifold portion (13a, 13b) unitarily formed with the body and comprising a return interior passage fluidly coupling a first fluid passage of the set of fluid passages to a second fluid passage of the set of fluid passages and redirecting a fluid flow from the first fluid passage to the second fluid passage by way of the return interior passage; (see 13a, 13b flow arrows).
Borghese does not teach
wherein the return interior passage overlies a second portion of the second surface of the body which is devoid of fins.
However, Borghese teaches (par. 33) that the fins 11 can exist throughout the entire air passageway or just a portion thereof.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Borghese in view of this teaching, to remove the fins from the claimed area, depending upon the needs of system’s final design requirements.  For example, in a given design, the claimed area might be occupies with other components that would mechanically interfere with the fins. 
While Borghese impliedly teaches that the fan casing is for an aircraft, and the first surface of the cooler confronts a fan casing, and that the manifold is unitarily formed with the body, Borghese does not expressly teach these limitations.   
Weiner teaches that an oil cooler for an aircraft engine is placed on the inside of an aircraft fan casing (Fig. 2b).  When the oil cooler of Borghese is similarly arranged, the first surface will confront the casing, and the second surface with the fins will be on the opposite side of the body.
Sennoun teaches an additively manufactured heat exchanger with a curved body that has a manifold portion (120) unitarily formed with the body (Fig. 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Borghese, in view of Weiner and Sennoun, in order to provide a lubricant cooler for an aircraft that is to be provided on the inside of an aircraft casing, and to avoid the need of having to bolt or weld a separate manifold onto the body.   

Regarding claim 26, Borghese does not expressly teach a method of forming a surface cooler, however, it does teach the structural elements assembled by the method.
forming a curved base body (Fig. 2) defining a first exterior surface (16) and a second exterior surface (12, Fig. 1) opposite the first exterior surface, and the curved base body having at least a first fluid passage (12a) and a second fluid passage (12b) both internal to the curved base body, wherein the first exterior surface is configured to be operably coupled to a fan casing of an aircraft engine;
forming fins (11a) extending from a portion of the second exterior surface of the curved base body; and
forming a manifold unitarily with the curved base body having an interior passage (18, Fig. 2) fluidly coupled to at least the first fluid passage (12a) , with the interior passage spaced from the fins (Fig. 2), wherein the interior passage of the manifold comprises:
a first section overlying a portion of the second exterior surface that is devoid of fins, and providing flow redirection from the first fluid passage to the second fluid passage; (par. 33, fins do not have to extend the full length of the body)  or

Significantly, claim 26 does not include any specific manufacturing methods (i.e. extrusion, brazing, bolting, etc), instead, it merely recites a method in terms of the structural components that are being assembled, and the structural components are the same as those recited in claim 25 and taught in Borghese.  Consequently, claim 26 is obvious in view of claim 25.   

	Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0348548 to Borghese in view of US 2016/0333783 to Weiner, US 2018/0245853 to Sennoun, and US 2015/0013142 to West.
Regarding claims 8, 9, Weiner as modified teaches the surface cooler assembly
of claim 4, but does not teach,
Claim 8 - further comprising attachment mechanisms unitarily formed with the
body.
Claim 9 - wherein the attachment mechanisms include a set of bosses unitarily
formed with the body and extending from the first surface.
West teaches a method of mounting a pylon to an aircraft (title). The mounting
can include parts (877, 379) that are integrally formed with a support bulkhead (340,
Fig. 7, par. 47). These parts can include boss fittings (par. 47).
It would have been obvious to one of ordinary skill in the art, prior to the effective
filing date of the invention, to modify Weiner, in view of West, in order to avoid having to
use loose parts that might get lost, and to use a boss fitting when the types of parts
being connected together require a boss fitting.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0348548 to Borghese in view of US 2016/0333783 to Weiner, US 2018/0245853 to Sennoun, US 2018/0236552 to Basini.
Regarding claim 24, Borghese as modified teaches the surface cooler assembly of claim 21, but does not teach a repair method comprising depositing metal on a portion of the surface cooler assembly, wherein depositing metal includes laser metal deposition on at least one of a scratch, gouge, or foreign object damage portion of the surface cooler assembly.
Basini teaches a method of manufacturing a heat exchanger using a laser deposition processes (par. 19).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Borghese, in view of Basini, in order to use a laser deposition process to repair the cooler, given that damage such as a gouge or scrape necessitates adding material to fill them in. (NOTE: the office is not lending any patentable weight to any distinctions between the types of damage, because it is not clear how the method would change depending upon the type of damage. For example, a scratch could also be called a gouge, and either a scratch or gouge could be caused by foreign object damage.)

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0348548 to Borghese in view of US 2018/0236552 to Basini.
Regarding claims 16 and 17, Borghese as modified teaches the method of claim 26, but does not teach, 
Claim 16 - wherein forming the curved base body comprises extruding the curved base body.
Claim 17 - wherein forming the manifold comprises building the first manifold via laser metal deposition.
Basini teaches a method of manufacturing a heat exchanger using both extrusion processes and laser deposition processes (par. 19).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Borghese, in view of Basini, in order to use manufacturing techniques known to be useful in manufacturing processes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763